1of6 PagelID5 oe

Case 4:20-cv-00226-P-BP_D 3 _Filed 03/09/20. P
ase © SSSONITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FEXAS 'sTiict covet

Step

ORIGINAL {NBMAR-9. M10: 07
CAEUTY cue SE

Wendell Mew ton g-20CV- 05841

v

Re \\ Ho | copter Teyton

Defendant

 

 

Civil Action No.

 

COMPLAINT

 

if (201g)
TL mada comelea:nt Hrrovgh the Union in ~Anuary

TT have not bean oven A ceasen Lor De ing cleatedl
phat Avtoclave pos.ton. Last Day To eile
Macth 16,2090

tamination Statect! TJ delve thet D was

wi) Rights 44h of 14 lo4 |
yii st the cv" cation in BSyeecs with Bel He legater
Sy Ths 1s my um SOC

* Attach additional pages as needed. K

 

 

 

Date 03/09/2020
sigare Weak HA

Print Name Werde \\ Meuwton

Address U3 O\ H acd emaAn St,
City, State, Zip Fort Wo man Ty ZO
Telephone Zl 7 - 333- 44 00

 
EEOC Form 161 ang ase 4:20-cv-0922 EB BP ER AGHMERT apdalleri na Pei ouBeae 2 of 6 PagelD 6
DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Wendell L. Newton, Sr. From: Dallas District Office

4301 Hardeman St. 207 S. Houston St.

Fort Worth, TX 76119 3rd Floor ‘

Dallas, TX 75202
| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Patonia A. Rhule,

450-2019-01037 Investigator (972) 918-3614

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

UW

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO AOU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 year§ (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that @ccurred more than 2 years (3 years)

before you file suit may not be colfactible.
Ce

Enclosures(s) Belinda F. McCallister,
District Director

(Qelbe 10

(Date Mailed)

 

Chandria Mercer

Sr Litigation & Records Specialist
BELL -

3255 Bell Flight Boulevard

Fort Worth, TX 76118

 
Enclosure with EEOC

Form 161 (1116) Case 4:20-cv-00226-P-BP D os
INFORMATION Beep TR GNe Sat Page sof6 Pagelb 7
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
 

Jo.

* Case 4:20-cv-00226-P-BP Document3 Filed 03/09/20 Page4of6 PagelD 8

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA —
Statement and other information before completing this form.
[x] EE0c 450-2019-01037
Texas Workforce Commission Civil Rights Division and EEOC

 

 

State or local Agency, ifany

   

Name (indicate Mr. Ms., Mrs.)

Mr. Wendell L Newton

   

’ Home Phone Year of Birth

(817) 333-4900

      

 

 

Street Address City, State and ZIP Code

4301 Hardeman St., Fort Worth, TX 76119

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (//mare than two, list under PARTICULARS below.)

 

Name No, Employees, Members Phone No.

BELL HELICOPTER TEXTRON

 

 

 

Street Address City, State and ZIP Code
600 E Hurst Blvd, HURST, TX 76053

 

 

 

 

 

Name No, Employees, Members Phone No.
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate bax(es),) DATE(S) DISCRIMINATION TOOK PLACE
, Earliest Latest
[x] RACE ["] COLOR [| SEX [J RELIGION [] NATIONAL ORIGIN 01-01-2016 11-26-2018
RETALIATION [] AGE [] DISABILITY [J GENETIC INFORMATION
CJ OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
1 PERSONAL HARM:
a. In January 2018, I was denied the ability to move into the Autoclave position. The position was given to the 2 White
employees even though I had seniority over Talva Rene Benke. This same thing happened about 2 years ago when two White
people were moved to the Autoclave area even after I had asked multiple times.
b. I made a complaint through the Union in January 2018 with no results, I made a complaint of Race discrimination
through the Ethics Hotline in or about July 2018, I have not been given a reason for being denied that Autoclave position.

Il. RESPONDENTS REASON FOR ADVERSE ACTION:
a. No reason given,
b. No reason given.

Il. DISCRIMINATION STATEMENT: I believe that I was discriminated against because of my Race-Black/African American, in
violation of Title VII of the Civil Rights Act of 1964, as amended.

 

 

1 want this charge filed with both the EEOC and the State or local Agency, if any. I will NOTARY ~ When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures,

 

I swear or affirm that I have read the above charge and that it is true to the

 

I declare under penalty of perjury that the above is true and correct. best of my knowledge, information and belief,
SIGNATURE OF COMPLAINANT
. SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Digitally signed by Wendell Newton on 11-26-2018 10:44 AM EST (month, day, year |

 

 

 

 
ase 4:20-cv-00226-P-BP Document 3 Filed 03/09/20 Page5of6 PagelD9
ta U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 
 

Dallas District Office
207 S. Houston Street, 3 Floor
Dallas, TX 75202-4726
Toll Free: (866) 408-8075
TTY (800) 669-6820
Investigation Fax (214) 253-2720
Mediation Fax (214) 253-2899
hitp://www.eeoc. gov
Dallas District Office -
San Antonio Field Office
E] Paso Area Office
CHARGING PARTY
INVITATION TO MEDIATE
DATE: November 26, 2018 CHARGE NUMBER: 450-2019-01037C

The Equal Employment Opportunity Commission (EEOC) has determined that your charge is eligible for
mediation. Please review the attached pamphlet, “Mediation—-What You Need To Know And Why You Should Try
It”, and read how mediation can work for you. We would like for you to try and benefit from mediation!

Return this INVITATION TO MEDIATE to our MEDIATION STAFF within 15 days to the address above or the
fax number below. ;

*Please check one of the following options and fill out your contact information in the box below.
OPTION #1: Xx YES, I WILL PARTICIPATE IN EEOC MEDIATION Me

ity , Me

    

OPTION # 2: I WOULD LIKE ADDITIONAL INFORMATION
ABOUT MEDIATION

Please comp lete the box regardless of the option selected:

 

Name: Wendell L. Newton, Sr.
Address: 4301 Hardeman St. — City/State/Zip: Fort Worth, TX 76119
Phone: (817) 333-4900 Cell Number: (817) 333-4900
Email: Fax Number:
[fyou have representation, please provide the following information:
Representative’s Name: Phone:
Representative’s Address:
Representative’s City/State/Zip: Fax:
| Representative’s Email:

¢ Please ensure the attorney representing you faxes a letter of representation to us.

 

 

FAX TO: 214-253-2899

 
 

18.44. (Rev. 06/15 RAB Heardenhv-00226-P-BP PRAT COVER SHERT-° Page 6 of 6 PagelD 10

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as

required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

(b) County of Residence of First Listed Plaintiff ~~] A cca al Coyaty County of Residence of First Listed Defendant acc ant Coy a y
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

(C) Attorneys (Firm Name, Address, and Telephone Number)

 

   

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) lainiff
(For Diversity Cases Only)
111 US. Government x 3 Federal Question F DEF EF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 PK 1 Incorporated or Principal Place go4 04

of Business In This State

 

O 2 US. Government G4 Diversity Citizen of Another State O 2 © 2. Incorporated and Principal Place os as
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 © 3 > Foreign Nation go6 06
Foreign Country

 

IV. NATURE OF SUIT (Piace an “X" in One Box Click here for: Nature of Suit

 
  

 

     

© 110 Insurance PERSONAL INJURY PERSONAL INJURY O 375 False Claims Act

0 625 Drug Related Seizure

07 422 Appeal 28 USC 158

120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [© 423 Withdrawal © 376 Qui Tam (31 USC
CF 130 Miller Act © 315 Airplane Product Product Liability 6 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OG 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent 6 450 Commerce
0 152 Recovery of Defaulted Liability CG 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) G 345 Marine Product Liability O) 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY 0 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle 6 370 Other Fraud 710 Fair Labor Standards 0 861 HIA (1395ff) © 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Moter Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) 0) 850 Securities/Commodities/
© 190 Other Contract Product Liability 0 380 Other Personal G 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Ex
0 195 Contract Product Liability | (3 360 Other Personal Property Damage Relations C864 SSID Title XVI G) 890 Other Statutory Actions
0 196 Franchise Injury CO} 385 Property Damage 0) 740 Railway Labor Act G 865 RSI (405(g)) O 891 Agricultural Acts

    
   
 
 

 

Product Liability O 751 Family and Medical

Leave Act

© 893 Environmental Matters
0 895 Freedom of Information

 
     
      

     
    

 

 

 

 

 

© 790 Other Labor Litigation Act
0 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement © 870 Taxes (U.S. Plaintiff © 896 Arbitration
© 220 Forectosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 6 899 Administrative Procedure
0 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
0) 245 Tort Product Liability Accommodations OG 530 General © 950 Constitutionality of
1 290 All Other Real Property [7 445 Amer. w/Disabilities -| 1) 535 Death Penalty State Statutes
loyment Other: © 462 Naturalization Application
0 446 Amer. w/Disabilities -| 540 Mandamus & Other {C7 465 Other Immigration
Other O 550 Civil Rights Actions
0) 448 Education © 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V.. ORIGIN (Place an “x” in One Box Only)
1 Original 2 Removed from O 3  Remanded from 0 4 Reinstated or © 5 Transferred from © 6 Multidistrict 6 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

Brief description of cause: \y scr: By poe

_ minatead Against Detause of my Race
© CHECK IF THIS IS A CLASS ACTION DEMAND $_ CHECK YES only if demanded in

 

VII. REQUESTED IN

 

 

 

 

complgint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. L billion f JURY DEMAND: __ © Yes who
VIII. RELATED CASE(S) ‘ OF COV —- BDA MCnow Vhe () OCkeY
IF ANY (See instructions): E a seit le ment ov*¥ DOCKET ER 0 ¥ a 0 ye
DATE SIGNATURE OF ATTORNEY OF RECORD
R Ez LY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
